Citation Nr: 1219597	
Decision Date: 06/05/12    Archive Date: 06/13/12	

DOCKET NO.  08-19 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for bilateral blindness/loss of use of the eyes, claimed as secondary to negligence on the part of treating Department of Veterans Affairs (VA) medical personnel.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran's case was subsequently transferred to the VARO in St. Louis, Missouri.  

In a rating decision of June 2010, the RO granted entitlement to service connection for Graves' disease, claimed as a thyroid condition, evaluated as 10 percent disabling; bilateral ophthalmopathy with optic neuropathy, evaluated as 100 percent disabling; special monthly compensation based on the loss of use of both eyes; a certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and/or necessary adaptive equipment; Dependents' Educational Assistance under the provisions of 38 U.S.C.A. Chapter 35; and special home adaptation.  In that same rating decision, the RO continued the Veteran's previously assigned 100 percent evaluation for service-connected major depression with psychotic features.  Significantly, the award of service connection and a 100 percent evaluation for bilateral ophthalmopathy with optic neuropathy is essentially the same benefit sought by the Veteran in the current appeal.  Nonetheless, the Veteran has elected to continue her appeal regarding the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for blindness/loss of use of the eyes.  Accordingly, the Board will proceed with its adjudication of that issue.  Review of Virtual VA reveals no additional documents herein pertinent.

The Board further notes that, in a VA Form 646 dated in December 2011, as well as during the course of a videoconference hearing before the undersigned Veterans Law Judge in April 2012, (see Transcript, p.11), the Veteran indicated that she wished to pursue the issue of an effective date earlier than July 8, 2008 for the award of service connection for bilateral ophthalmopathy with optic neuropathy, as well as an effective date earlier than February 1, 2011 for the addition of her husband as her dependent spouse for the purpose of VA compensation.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for appropriate action.


FINDING OF FACT

The Veteran did not suffer disability of the eyes, including blindness, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA personnel, or due to an event not reasonably foreseeable.  The disability has been found to be a complication of a service connected disorder.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for disability of the eyes, including blindness, are not warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp 2011); 38 C.F.R. § 3.361 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in January and March 2006.  In that correspondence, VA informed the Veteran that, in order to substantiate her claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, the evidence needed to show that she suffered additional disability as a result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of treating VA medical personnel, or, in the alternative, as the result of an event not reasonably foreseeable.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on her claim.  Moreover, neither the Veteran nor her representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence she was to provide to VA, and which information and evidence VA would attempt to obtain on her behalf, VA informed her that it had a duty to obtain any records held by any Federal agency.  It also informed her that, on her behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Compensation Benefits Pursuant to the Provisions
 of 38 U.S.C.A. § 1151

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, including those offered during the course of a videoconference hearing before the undersigned Veterans Law Judge in April 2012, as well as both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timblerlake v. Gober, 14 Vet. App. 422, 128-30 (2000).

The Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of use of her eyes, specifically, blindness in both eyes.  In pertinent part, it is contended that the aforementioned pathology is the result of a failure on the part of VA medical personnel to timely treat the Veteran's Grave's disease, which, it is alleged, ultimately led to the Veteran's blindness.

In that regard, for claims received after October 1, 1997 (as in this case), compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or any Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.

Regulations found at 38 C.F.R. § 3.361 provide that to determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination is stopped or completed.  VA considers each involved body part or system separately.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability does not establish causation.

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, the Veteran's representative's, informed consent.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable where the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present case, during the course of VA outpatient treatment in late May 2005, the Veteran indicated that she had been very weak, tired, and sleepy for the past couple of weeks.  Additional complaints consisted of headaches and some swelling of the eyes.  At the time of treatment, blood tests, including thyroid and lipid panels, were ordered.  The following day the Veteran was heard to complain of fever, as well as swelling of the face, anorexia, and weight change over the course of the past two months.  Noted at the time was that laboratory studies ordered the previous day were within normal limits, with the exception of a low potassium level and a mild elevation of amylase.  Physical examination was negative for the presence of thyromegaly.  

At the time of VA outpatient treatment in early June 2005, it was noted that the Veteran was being seen for follow-up, and, apparently, was still having some swelling of the eyes and matting of the eyelashes in the mornings.  Further noted was that the Veteran had seen a local optometrist, and been started on medication.  Given that the Veteran's potassium level was somewhat low, she was given a prescription for potassium chloride.  Moreover, a consult to women's health was submitted, with the Veteran instructed to follow up the following month.

Approximately one week later, the Veteran was once again heard to complain of swelling of both eyes and eyelids for the past two weeks.  Reportedly, the Veteran had seen a local ophthalmologist, and brought with her a prescription for a steroid medication which, apparently, she had not yet begun taking.  At the time, it was noted that the Veteran seemed very upset and aggravated that her swelling of the eyes had gotten worse.  Accordingly, it was explained to the Veteran that most of her blood work-up was normal, and that she had to "wait for her new medication to begin to work."  According to the evaluating physician, the Veteran left before she could be advised regarding her symptomatology.  

During the course of VA outpatient treatment slightly more than one week later, there was a complaint of bilateral periorbital edema with accompanying blurred vision, and frequent tearing.  Further noted was that the Veteran had been seen by an outside ophthalmologist, and given a steroid dose pack.  Reportedly, the Veteran had been experiencing these problems since late May.  However, her corrected visual acuity in both eyes was 20/20.  

In a private outpatient treatment record dated in mid-June 2005, it was noted that the Veteran had presented for follow up on eyelid swelling.  Reportedly, the Veteran had been doing better, though she had found it necessary to go to the emergency room over the weekend.  Apparently, at that time, the Veteran was given a prescription for a steroid medication, and told to keep her follow-up appointment.  On physical examination, there was no evidence or any mass of the external eye.  Swelling of the upper eyelid was still present, though somewhat better than previously noted.  At the time of examination, there was some evidence of positive tenderness.  However, lacrimation was within normal limits, and the conjunctiva exhibited no abnormalities.  Corrected visual acuity was 20/15 in each eye.  Computerized axial tomography of the Veteran's orbits was consistent with mild proptosis and minimal enlargement of the extraocular muscles compatible with thyroid ophthalmopathy due to Graves' disease.  

In a VA report of telephone contact in mid July 2005, it was noted that a call had been received from the patient advocate in Lake City, Florida, who had the Veteran in her office.  Reportedly, the Veteran had been seen in the Lake City emergency room on a couple of occasions with complaints of swelling in her eyes, to the extent that her eyes felt as if they would "pop out" of her head.  A consult was reportedly done through ophthalmology.  Meanwhile, due to continuing/increasing problems, the Veteran was seen by a private physician, having first been seen by an optometrist, who reportedly referred her to an ophthalmologist.  By report, that ophthalmologist ordered magnetic resonance imaging, and subsequently told the Veteran that she had Graves' disease and needed to be seen urgently by an endocrinologist.  Noted at the time was that an appointment had been made to do that, and that attempts were being made to get that appointment "moved up."  Meanwhile, a VA endocrinologist was contacted by pager, and reviewed the Veteran's case.  That endocrinologist asked that the Veteran come from Lake City to Gainesville in order to be seen in the VA specialty clinic.  A thyroid profile was drawn in Lake City prior to departure.  

On evaluation by a private endocrinologist in mid July 2005, the Veteran indicated that she had begun "feeling poorly" in March 2005.  Reportedly, the Veteran had been catching a lot of colds and felt sleepy.  Moreover, over the past three months, she had reportedly lost 11 pounds and experienced difficulty sleeping.  According to the Veteran, she was very irritable, and experienced problems with "sweats" as well as mild swelling in her legs.  Moreover, in May, she began having puffiness, as well as tearing in her eyes.  Reportedly, for the past week, the Veteran had suffered from double vision.  Also noted were problems with hazy peripheral vision, and an inability to look upward.  The Veteran had reportedly been seen at the VA Hospital in Gainesville, Florida, where she was given a prescription for medication.  Prior to this, the Veteran had reportedly been given a prescription for a steroid medication, which, by her account, "never helped her eyes."

On physical examination, there was evidence of chemosis bilaterally.  Also noted was evidence of obvious proptosis, as well as severe periorbital edema, particularly superiorly.  According to the examiner, the Veteran had lost her ability to look superiorly bilaterally.  Also noted was some entrapment laterally on both eyes, more so on the right.  Noted at the time was that the Veteran did have movement inferiorly without difficulty, though there was evidence of obvious lid lag.  In addition, there was excessive tearing and pain with movement of the eyes.  The clinical impression noted was Graves' hyperthyroidism, and Graves' eye disease.

On VA outpatient evaluation of the Veteran's Graves' disease in August 2005, corrected visual acuity was 20/400+1 in the right eye, and 4/400 in the left eye.  The pertinent diagnosis was bilateral optic neuropathy, worse in the left eye than the right eye, worsening on postoperative Prednisone since July 2005.  

In correspondence of late February 2007, the Veteran's private physician indicated that, in early February 2007, the Veteran's visual acuity was 20/50 on the right, and 20/200 on the left.  In the opinion of the Veteran's physician, she was suffering from persistent Graves' optic neuropathy on the left.

In a private treatment record of mid June 2008, the Veteran's private endocrinologist indicated that she continued to experience difficulty with reduced vision, pain, and discomfort in her eyes.  Further noted was that the Veteran had last been treated with orbital steroid injections with some temporary improvement, though recently, her symptoms had become somewhat worse.  While the Veteran currently exhibited no clear symptoms of hyper- or hypothyroidism, she did suffer from marked fatigue and lethargy which were somewhat disabling.

At the time of a VA optometric examination in June 2010, it was noted that the Veteran's claims folder was available, and had been reviewed.  Reportedly, a review of the Veteran's medical history showed that she had no vision in her left eye, and only poor vision in her right eye, with shadowing severe eye pain, somewhat worse on the left than the right.  Further noted was a history of orbital decompression surgery bilaterally due to Graves' disease.  On physical examination, the Veteran showed diplopia in her right eye with poor peripheral vision.  Tests of visual acuity showed distant vision to be 3/400 in the right eye, and less than 3/400 in the left eye.  According to the examiner, he was unable to test the Veteran's near visual acuity.  The pertinent diagnosis noted was Graves' disease, with a profound effect on the Veteran's eyes and vision, and bilateral optic neuropathy, more likely than not due to Graves' disease and surgeries for Graves' disease.

At the time of a subsequent VA optometric evaluation/consultation in June 2011, the examiner indicated that he had thoroughly reviewed the Veteran's chart, in particular, both VA examinations which had been tabbed for review, as well as various other examinations.  According to the examiner, it appeared that the Veteran had received a diagnosis through endocrinology of Graves' disease following an endocrinology consult requested by the VA Eye Clinic in July 2005.  

Reportedly, the Veteran had been seen at the same VA Eye Clinic in June 2005 for eye pain and pain with movement accompanied by lid swelling.  Oral steroid treatment was initiated, which, according to the evaluating physician, was appropriate.  Shortly thereafter, the Veteran apparently presented to the emergency room with more problems.  She was seen in the Eye Clinic in mid June with a vision of 20/15, and notes indicated possible Graves' disease.  At that time, computerized axial tomography was ordered and accomplished the same day.  That testing confirmed changes consistent with Graves' orbitopathy.  

In early July 2005, the Veteran was seen, following which she was referred to endocrinology for evaluation.  In early August 2005, the Veteran saw an oculoplastic surgeon who felt that orbital decompression surgery was necessary.  Over the course of the next two months, the Veteran underwent surgery in both eyes.  

According to the evaluating optometrist, in one of the Veteran's remarks, she indicated that she had early symptoms of blurred vision which were not treated appropriately.  Apparently, the Veteran was referring to an examination in July 2001 where she had complained of blurred vision.  However, the Veteran's vision at that time was corrected to 20/20, and all other examination findings were within normal limits.

In the opinion of the evaluating optometrist, from the perspective of the eye clinics involved, all of the Veteran's care seemed to be appropriately rendered, and necessary action taken with appropriate urgency.  Moreover, the Veteran's "visual demise" did not appear to be the fault of any of the eye clinics involved; rather, the Veteran's eye surgery was performed in a very timely manner.  

According to the evaluating optometrist, the Veteran's loss of vision did not appear to be related to negligence.  Nor was anything foreseeable which could have necessarily been prevented.  According to the evaluator, some people with thyroid disease did develop eye disease.  However, in the Veteran's case, the care given was appropriate.

In evaluating the Veteran's eye pathology, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed her eye pathology, and in particular, her bilateral blindness to the failure of VA medical personnel to appropriately treat her in a timely manner.  However, a VA optometrist, following a review of the Veteran's entire claims folder and medical records, found no evidence of any such lack of timely treatment.  In point of fact, in the opinion of the examiner, all care seemed to have been appropriately rendered, and appropriate action taken with the necessary urgency.  According to the evaluating optometrist, the Veteran's loss of vision did not appear to be related to negligence on the part of VA medical personnel.  Nor was there anything foreseeable which could necessarily have been prevented.  As noted the eye pathology has been attributed to and is a consequence of the service connected disorder.

The Board finds the aforementioned opinion highly probative, because it was based upon a thorough review of the Veteran's claims file, including all evidence regarding the origin of the disability at issue.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) [factors for assessing the probative value of a medical opinion are the physician's (or optometrist's) access to the claims file and the thoroughness and the detail of the opinion].  Significantly, the VA optometrist provided a basis for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  

The Board is cognizant of the Veteran's assertions set forth on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to relate her bilateral eye pathology (including blindness) to negligence on the part of treating VA personnel.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record (to include the aforementioned medical opinion) are neither credible nor probative.  Moreover, the Veteran, as a lay person, is not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology of the aforementioned eye pathology/blindness.  Significantly, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Following a review of the record, the Board finds that the most probative evidence of record is against the Veteran's claim for benefits under the provisions of 38 U.S.C.A. § 1151 for her bilateral eye pathology, and, in particular, her bilateral loss of vision.  As outlined above, to establish causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination actually and proximally caused the Veteran's additional disability.  See 38 U.S.C.A. § 1151.  Likewise, merely showing that a Veteran received VA care and has additional disability does not establish causation.

In the case at hand, the VA optometrist who provided the June 2011 medical opinion reviewed the Veteran's complete VA claims folder, and cited evidence specific to the Veteran's case in concluding that a lack of timely VA treatment did not result in the Veteran's bilateral blindness.  In fact, there is no objective medical evidence that a lack of timely treatment was, in fact, responsible for the Veteran's progressively worsening vision.  Under the circumstances, the weight of the evidence demonstrates that the Veteran's eye pathology, including bilateral blindness, was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.  The disability is not the result of improper treatment, but is secondary to the service connected disorder.

Based on the aforementioned, the preponderance of the evidence weighs against the Veteran's claim, and is not, therefore, in equipoise.  Accordingly, the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for bilateral blindness/loss of use of the eyes, claimed as secondary to negligence on the part of treating Department of Veterans Affairs medical personnel, are denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


